UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-2353



BEREKET HAILU ZERAY,

                                                         Petitioner,

          versus


JOHN ASHCROFT,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A76-930-347)


Submitted:   June 16, 2004                  Decided:    July 7, 2004


Before WIDENER, NIEMEYER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Genet Getachew, Brooklyn, New York, for Petitioner. Peter D.
Keisler, Assistant Attorney General, M. Jocelyn Lopez Wright,
Assistant Director, Jason S. Patil, OFFICE OF IMMIGRATION
LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Bereket Hailu Zeray, a native of Ethiopia and citizen of

Eritrea,   petitions      for     review      of    an   order    of    the   Board    of

Immigration    Appeals      affirming      without       opinion    the    Immigration

Judge’s    (IJ)    denial    of    asylum,         withholding     of    removal,     and

protection under the Convention Against Torture.                       For the reasons

discussed below, we deny the petition for review.

            Zeray asserts that he established his eligibility for

asylum by showing a well-founded fear of persecution in Eritrea.

To obtain reversal of a determination denying eligibility for

relief, an alien “must show that the evidence he presented was so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”               INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).         We have reviewed the evidence of record and

conclude that Zeray fails to show that the evidence compels a

contrary result.        Accordingly, we cannot grant the relief that

Zeray seeks.

            Additionally,         we   uphold      the   IJ’s    denial    of   Zeray’s

application       for   withholding      of     removal.         The     standard     for

withholding of removal is more stringent than that for granting

asylum.    Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999).                             To

qualify for withholding of removal, an applicant must demonstrate

“a clear probability of persecution.”                INS v. Cardoza-Fonseca, 480

U.S. 421, 430 (1987).        Because Zeray fails to show he is eligible


                                        - 2 -
for asylum, he cannot meet the higher standard for withholding of

removal.

           Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                 - 3 -